Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.  Specifically, the following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Applicant has failed to provide evidence that the prior art range (including 80wt% polymer B) would have different properties from the claims range (including 77.5wt% polymer B).  Applicant points to results in Table 1 of the instant specification, specifically Example 6 which includes 80wt% of polymer B and has poorer rated cycle characteristics than other examples.  This is appreciated however additional examples such as Example 13 which has 75wt% of polymer B also has poorly rated cycle characteristics and falls within the newly amended claim range.  Therefore, it is unclear whether the difference in weight percent of polymer B between the claimed range the prior art range would result in different properties.  In fact, all of the inventive Examples 10-13 have poorly rated cycle characteristics. 
Applicant is attempting to establish unexpected results for the claimed range corresponding to Examples in the present specification. However, the Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  There appear to be several variables within Table 1 which must be coordinated to achieve enhanced properties for the binder composition (i.e. more than simply controlling the weight percent of polymer B to be within the claimed range).  Further, the instant claims broadly describe the polymers in terms of required monomer units whereas the instant specification only test single examples of polymers which contain those units.  The claims embrace a large number of possible co-polymer combinations which include the claimed monomers but are not tested in the instant specification (for example particulate polymer B can be any methacrylic acid ester monomer containing polymer such as POLY(N-ISOPROPYL ACRYLAMIDE), (Α-CARBOXY, Ω-THIOL)-terminated polymers which are not necessarily usable in the claimed binder).
Therefore, the rejection based on the prior art of record is maintained and made FINAL.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (WO 2014/148064 a copy of which is included, using US Pub 2016/0036055 as an English equivalent, both now of record).
In regard to claim 1, Yamamoto teaches a binder composition for a non-aqueous secondary battery electrode (title, abstract) comprising a particulate polymer A (copolymer B in the prior art) and a particulate polymer B (copolymer C in the prior art), wherein 
the particulate polymer A (i.e. copolymer B) is a block copolymer including an aromatic vinyl monomer unit and an aliphatic conjugated diene monomer unit having a carbon number of 4 or more (paragraphs [0098-0114] - a styrene-butadiene block copolymer), and 
the particulate polymer B (i.e. copolymer C) is a copolymer including a (meth)acrylic acid ester monomer unit in a proportion of 80.0 mass% (paragraphs [0115-0131]) which is close enough to the claimed range (of 77.5 mass%) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  Applicant has failed to provide persuasive evidence that different properties would arrive from such a difference as noted above.
While the prior art does not specify that the copolymer C is a “random” copolymer, no specific type of polymerization is disclosed and therefore the copolymer C of the prior art is taken to be a random copolymer as containing different monomers which are randomly polymerized together. 
In regard to claim 4, the particulate polymer A includes the aromatic vinyl monomer unit in a proportion such as 42 mass% relative to the amount of the aliphatic conjugated diene monomer (paragraphs [0064]) which overlaps or is close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 5, content of the particulate polymer A (second particulate polymer included in a range of 10-70 in ratio described) overlaps the claimed range (paragraph [0156]) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 6, the particulate polymer B includes a monomer unit selected from an aromatic vinyl monomer unit (such as styrene) and a vinyl cyanide monomer unit (such as acrylonitrile) in a proportion of not less than 10 mass% and not more than 30 mass% (other monomer content - paragraphs [0132-0147]).
In regard to claim 7, the particulate polymer B further includes an acidic group-containing monomer unit in a proportion of not less than 1.0 mass% (see paragraphs [0117-0122] - monomer acid content present in the copolymer C; see also acid monomer content in paragraph [0075]).
In regard to claim 8, the prior art teaches a slurry composition for a non-aqueous secondary battery electrode comprising: an electrode active material; and the binder composition for a non-aqueous secondary battery electrode according to the claims above (paragraph [0185]).
In regard to claim 9 and 10, the prior art teaches non-aqueous secondary battery (paragraphs [0273-0274]) including an electrode comprising an electrode mixed material layer formed using the slurry composition for a non-aqueous secondary battery electrode according to claim 8, wherein the electrode mixed material layer has a density of 1.6 g/cm3 (paragraph [0269]) which is close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above and further in view of Hirokawa et al. (US Pub 2010/0015328 of record).
In regard to claims 2 and 3, Yamamoto teaches the binder composition for a non-aqueous secondary battery electrode according to claim 1, which includes an acid monomer such as methacrylic acid in a content of 10 mass% (paragraphs [0074-0075]) but does not disclose the acid monomer present as a graft portion.  However, Hirokawa et al. teach a similar particulate binder composition (paragraph [0018]) for a non-aqueous secondary battery electrode such as styrene/butadiene block copolymers and the desirability to include a graft portion such as a block polymer grafted with a methacrylic acid monomer because such resulted in a binder which was capable of preventing reduction in performances associated with the binder of the electrochemical device (paragraphs [0035-0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the methacrylic acid monomer of Yamamoto as a grafted portion on the block copolymer as such resulted in a binder which allowed for an electrochemical cell with enhanced electrochemical properties as taught by Hirokawa et al.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 2020/0176778.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723